 1                                                Judge Ricardo S. Martinez
 2
 3
 4
 5
                        UNITED STATES DISTRICT COURT FOR THE
 6
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE
 8
     UNITED STATES OF AMERICA,                 CASE NO. CR18-159RSM
 9
                         Plaintiff,
10                                             ORDER
                   v.
11
12
     ANDRII KOLPAKOV,
13
                        Defendant.
14
15
16
         Defendant counsel’s motion to withdraw (Docket #20) is GRANTED.
17
18
19       DATED this 22nd day of April, 2019.

20
21
22
                                         A
                                         RICARDO S. MARTINEZ
                                         CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
